The opinion of the court was delivered by
Mason, J.:
Arthur C. Harover sued the Farmers and Bankers Life Insurance Company, his petition including two causes of action. He recovered on both. The judgment on the first has been paid and this appeal is from that on the second. The petition undertook to set out a claim that as the company’s agent he was required by it to pay money in its behalf as a federal tax of 80 cents on each $1,000 of insurance issued through him. The evidence seems to show, however, that what he paid in this connection was the difference, amounting to $1 on each $1,000 written, between the premiums shown in a rate sheet furnished by the company and the schedule it had afterwards adopted. The petition alleges that he acted under an oral contract making the rate sheet the basis on which he was to solicit insurance, but that contract appears to have been superseded by one in writing which left the company free to change the rate. The plaintiff has made no appearance in this court and we are not advised of his contentions except as they are inferable from the record. We discover no evidence supporting either the claim that the plaintiff was required to pay the tax on the policies issued, or the claim that the oral agreement was in force after the execution of the written contract.
A reversal is therefore ordered, with directions to render judgment for the defendant.